Whether a State May Elect Its United States Senators
          From Single-Member Districts Rather Than At-Large


U n d e r th e S ev en teenth Am endm ent to the C onstitution, a State m ay not constitutionally elect its
     U n ited S tates S enators from tw o single-m em ber districts rather than at large.



                                                                                     August 20, 1992


        M e m o r a n d u m O p in io n f o r t h e A s s is t a n t A t t o r n e y G e n e r a l
                                      C i v i l R ig h t s D iv is io n


   The National Association for the Advancement of Colored People, Inc.,
(“NAACP”) has filed suit challenging the method by which Mississippi se­
lects its Senators. The NAACP claims that Mississippi has violated the
Voting Rights Act o f 1965, as amended, 42 U.S.C. §§ 1971-1974e, and the
14th and 15th Amendments to the Constitution, by electing its Senators at-
large, rather than from two single-member districts. You have asked for our
views on the issue of whether a State constitutionally may elect its Senators
from single-member districts, rather than at-large. We conclude that it may not.
   The analysis begins with the text of the Seventeenth Amendment, which
provides that “[t]he Senate o f the United States shall be composed of two
Senators from each State, elected by the people thereof.” U.S. Const, amend.
17. Because States of the Union are distinct, unitary political entities, in
order for a Senator to be from a State he or she must be from the entire
State, not some part of it. Similarly, because of the nature of the States,
election by “the people” of the State implies election by the whole people of
the State, not some smaller set of citizens. The election of Senators from
sm aller districts instead of the entire State would result in Senators elected
by only a part of the people o f a State. Such a plan would be inconsistent
with the Constitution’s text.1
   1This conclusion is fully consistent with the Constitution’s provision concerning the election of Repre­
sentatives, which also refers to election by the people, stating that the “House of Representatives shall be
com posed of M em bers chosen every second Year by the People o f the several Slates." U.S. Const, art. I,
§ 2, cl. I (em phasis added). This formulation was adopted by the Constitution’s original framers to make
clear that the low er house of Congress was to be elected proportionally by popular vote. See The F ed er­
a list N o. 39, at 254-55 (Jam es M adison) (Jacob E. C ooke ed. 1961). R epresentatives, th erefo re,
re p re se n t people. A lthough it requires p opular election. A rticle I, Section 2 for this reason need
                                                Continued

                                                    132
   The history of the Seventeenth Amendment confirms that Senators are to
be selected by the people of the whole State. The report accompanying S.J.
Res. 134, which eventually became the Seventeenth Amendment, explained
that the character of the Senate as representative of the States would be
enhanced by popular election because, henceforth, a Senator would be se­
lected by all o f the people of a State, instead of just the members of the
State’s legislature: “It might change his relations to certain interests and
certain forces within the State, but if we are to suppose that a State consists
of all the people and of all the interests, will he not still be its representative
in every sense when his election comes from all the people o f his State!"
Election o f Senators by Popular Vote, S. Rep. No. 961, 61st Cong., 3d Sess.
4-5 (1911) (emphasis added) (“Senate Report”).
   The Constitution elsewhere confirms that the role o f Senators is to repre­
sent States considered as integral political units. As Madison explained, the
bicameral structure of Congress reflects a decision to have one body in
which the people are directly represented and one in which they are repre­
sented in their capacity as state citizens — i.e., one in which the States are
represented. “The Senate . . . will derive its powers from the States, as
political and co-equal societies; and these will be represented on the prin­
ciple of equality in the Senate, as they now are in the existing [Confederation]
Congress.” Federalist No. 39, supra note 1, at 255. His remarks were later
echoed by Justice Joseph Story, who contrasted the Senate with the House of
Representatives and wrote that: “[E]ach state in its political capacity is
represented [in the Senate] upon a footing of perfect equality, like a con­
gress of sovereigns, or ambassadors, or like an assembly of peers.” Joseph
Story, Commentaries on the Constitution o f the United States § 352, at 252
(Carolina Academic Pr. ed. 1987).2 Accordingly, Article I, Section 3 pro­
vided that: “The Senate of the United States shall be composed of two
Senators from each State, chosen by the Legislature thereof . . . ” U.S.
Const, art. I, § 3, cl.' 1.
   Article V of the Constitution also recognizes the role of Senators as rep­
resentatives of their respective States. In creating a process of constitutional
amendment. Article V both confirms that the Senate is a body representing
States, and assures that it will continue as such. The provision describes the
structure of the Senate as one of suffrage for the States, providing “that no
State, without its Consent, shall be deprived of its equal Suffrage in the
Senate.” U.S. Const, art. V.
   The Seventeenth Amendment did not change the fundamental character

   ‘ (....continued)
not and does not address the question of how the people are to choose Representatives, whether by dis­
tricts, at-large, or otherwise. Senators, by contrast, represent States, and are elected, not by the people of
the several States — that is, the people at large — but by the people o f the States — that is, the people of
each State in their separate capacities. It is therefore not surprising that the requirements of the Seven­
teenth Amendment for apportionment are different from those of Article I.
   2See also Garcia v. San Antonio Metro. Transit Auth., 469 U.S. 528, 551-53 (1985) (citations om itted)
(States as such are represented in the Senate both to reflect and to protect their remaining sovereignty).

                                                    133
 of the Senate. Indeed, as noted above, the framers of the Seventeenth Amend­
 ment maintained that the change they were proposing would make the Senate
 more representative of the States:


          It was undoubtedly in the minds of the fathers that the Sena­
          tors should in a peculiar sense represent the State something
          as an ambassador. That idea naturally arose out of the fact
          that the States had been separate and independent sovereign­
          ties, and regarded each other to a great extent as wholly
          independent States. . . . This amendment does not propose in
          any way to interfere with the fundamental law save and ex­
          cept the method or mode of choosing the Senators. It will
          still be the duty of the Senator to see that the States respec­
          tively are not denied any of the rights to which they are justly
          entitled under our system of government. It will still be the
          duty and the pride of the Senator to see that the Common­
          w ealth w hich he represents in its entirety has that full
          representation to which it is entitled under the fundamental
          law. The change will consist in bringing him more thoroughly
          in touch with all the interests and all that makes up a great
          State, and that is certainly desired.


Senate Report, at 4-5 (emphasis added).


    If Senators were elected from districts smaller than States, and not by the
whole people of each State, they would represent and be accountable only to
parts o f States, not to the States as the Constitution requires. Indeed, the
Senate would cease to be a body representing the States, and would become
an assembly, like the House of Representatives, representing individuals living
in certain areas of a State. The Constitution would no longer be the one de­
scribed in Article V, in which the States themselves enjoy suffrage in the Senate.
    Finally, the election of Senators from districts would deprive the people
o f the States o f their constitutional right to elect both of their State’s Sena­
tors. The Supreme Court has recognized that the Constitution’s popular
election provisions vest constitutionally protected rights in the people. United
States v. Classic, 313 U.S. 299, 314 (1941) (Article I, Section 2 creates a
right in the people to choose their representatives).3


   3 C lassic involved a federal prosecution under sections 19 and 20 of the federal criminal code (now
codified at 18 U.S.C. §§ 241, 242), forbidding conspiracies to interfere with the enjoyment o f rights
secured by the C onstitution, and the deprivation o f such rights under color of state law. The defendants
w ere indicted for w illfully altering and falsifying ballots voters had cast in a Louisiana Democratic
Party primary. In resolving the case, the C ourt was faced with the issue o f "whether the right o f quali­
fied voters to vote in the Louisiana primary and to have their ballots counted is a right 'secured by the
C o n stitu tio n .'” Id. at 307. The Court concluded that it was.

                                                  134
   The Seventeenth Amendment, then, grants to each State’s qualified voters
a constitutional right to participate in senatorial elections. At-large election
of Senators is mandatory if that individual right is understood as either the
right to participate in all senatorial elections or the right to vote for both
Senators. It is difficult to see how it could be understood otherwise. The
Seventeenth Amendment, which provides that each State shall have two Sena­
tors and that the people shall elect them, nowhere suggests that there is any
difference between the two Senators, nor that the right of the people it
creates attaches to anything other than the two Senators given to each State.
In the absence of any indication to the contrary, the only conclusion is that
there is no disjunction between the individual right established by the amend­
ment and the two senatorial offices the amendment refers to. It follows that
if Senators were elected from districts smaller than States, the people o f the
State would be deprived of their constitutionally protected right to vote for
each of their State’s Senators. This can be accomplished, if it is to be
accomplished, only by an amendment to the Constitution.


                                            TIMOTHY E. FLANIGAN
                                            Assistant Attorney General
                                             Office o f Legal Counsel




                                      135